        Case 1:20-cv-10186-PBS Document 11 Filed 03/03/20 Page 1 of 1



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
MICHAEL BONGANI LANGA,              )
                                    )
                                    )
                     Petitioner,    )
                                    )          Civil Action
v.                                  )          No. 20-10186-PBS
                                    )
Joseph D. McDonald, Jr.             )
                                    )
                      Respondent.   )
                                    )

                            ORDER OF DISMISSAL



Saris, D.J.


       In accordance with the Court's Order denying the Petiton

for a Writ of Habeas Corpus, dated March 3, 2020 (Dkt. No.

10), it is hereby ORDERED, that the above-entitled action is

dismissed.




3/3/2020                                        By the Court,
Date
                                                /s/ Miguel A. Lara
                                                Deputy Clerk
